Citation Nr: 0031982	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to VA burial benefits.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to February 
1947.  He died in March 1994; the appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the RO.  



FINDINGS OF FACT

1.  The veteran died and was buried in March 1994.  

2.  The appellant's claim for burial benefits is not shown to 
have been received by the RO prior to January 1997.  



CONCLUSION OF LAW

The appellant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1601 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the record shows that the veteran died 
and was buried in March 1994.  The appellant's Application 
for Burial Benefits was received by the RO in January 1997. 

The appellant argues that she did not file for burial 
benefits earlier than January 1997, because she was not aware 
that such benefits were available.  

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) and plot or 
internment allowance under 38 C.F.R. § 3.1600(f) must be 
received by VA within two years after the permanent burial or 
cremation of the body.  38 C.F.R. § 3.1601.

Unfortunately, the appellant's application was received more 
than two years after the veteran's death and burial.  As 
noted hereinabove, the law requires the receipt of the 
application within two years after the date of the burial.  

In view of the foregoing, the Board finds that the 
appellant's claim for burial benefits has no legal merit to 
warrant entitlement under the law.  

The Board is cognizant of the appellant's contentions.  
Nonetheless, the claim was not received in a timely manner.  
Because there is no legal merit to the claim, consideration 
of the doctrine of reasonable doubt as requested is not for 
application in this case.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes, however, that, inasmuch as the Board has 
determined that the appellant's claim lacks legal merit, the 
any change in the law brought about by the Veterans Claims 
Assistance Act of 2000 would have no effect on the appeal.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

The appeal for VA burial benefits is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

